Citation Nr: 0803970	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  02-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

When the case was last before the Board in December 2004, the 
Board reopened the claim for entitlement to service 
connection for a low back disorder and then remanded it for 
additional development.


FINDING OF FACT

Low back disability was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not otherwise etiologically related to 
service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active duty, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in letters dated in July 2001 (issued prior to 
the decision on appeal) and February 2005, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  A letter advising the veteran of the evidence 
needed to establish a disability rating and effective date 
was issued in March 2006.  The claim was last readjudicated 
in August 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, in an October 
2007 correspondence, the veteran indicated that he had no 
other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he is entitled to service 
connection for a low back disorder because it is the result 
of an injury he sustained while changing a tire in service.

Service treatment records indicate that the veteran was seen 
for complaints of back pain in May 1968 after changing a 
tire.  Physical exam revealed muscle spasm in the left 
paralumbar region.  Medication, exercise, and light duty were 
prescribed.  The assessment was "muscle spasm."  The 
veteran's separation examination report does not note any 
injury to or disability of the back.  Thus, service medical 
records do not establish the presence of chronic disability 
of the veteran's low back. 

The post-service medical evidence initially documents the 
presence of a back disability in December 1976, over seven 
years after the veteran's discharge from active service.  
Specifically, a March 1984 letter from Dr. Allen, Jr., states 
that the veteran was first seen in December 1976 for 
"chronic low back pain."  The diagnosis was mild 
degenerative disease of the lumbosacral spine.  

The evidence reveals that the veteran was treated again in 
May 1977 and August 1978 for chronic low back pain.  A May 
1983 private medical record indicates that the veteran had 
had low back pain since January 1983, when he injured his 
back at work, picking up steel weighing over 100 pounds.  

The Board recognizes that several private physicians have 
provided nexus opinions linking the veteran's current low 
back disorder with his military service.  However, these 
opinions were based partly upon the veteran's own statement 
that his back problems began in service, and none were based 
upon a review of all of the medical evidence in the claims 
file.  Moreover, none of the private physicians provided any 
rationale for their opinions.  

The May 2002 and April 2003 statements from Dr. Rhea state 
that the veteran's current back disorder is related to his 
in-service back injury.  Dr. Rhea further stated that the 
veteran's "military records" were reviewed.  It is not 
clear, however, which military records were reviewed, there 
is no indication that Dr. Rhea considered the veteran's 
January 1983 work-related back injury, and Dr. Rhea does not 
explain the basis of his opinion.  

In a February 2002 office note, Dr. Healy opined that the 
veteran's back problem is related to his back injury in the 
military.  A June 2003 letter from Dr. Healy indicates that 
the veteran's back problems stem from his military injury in 
the late 1960s.  Dr. Healy further stated that after the 
veteran injured his low back in service, he has "chronically 
had intermittent low back problems and subsequently came to a 
decompression for lumbar spinal stenosis by Dr. Rhea one year 
ago which has helped.  My impression all along has been that 
the patient had chronic problems, which emanated from his 
injury to his back in the military and very slowly 
degenerative changes accrued which led to his stenosis."  
Dr. Healy points out that according to the veteran, when the 
veteran was discharged from the military, no X-ray studies 
were done and his back has bothered him ever since.  

Although Dr. Healy does acknowledge the normal separation 
examination, it is clear that his opinion is based (for the 
most part) on the veteran's statements.  Unfortunately, the 
medical records do not corroborate the veteran's statement 
that his back problems have been chronic since the in-service 
injury.  Notably, there are no entries in the service 
treatment records of complaints or findings with respect to 
the veteran's back at any point after the initial May 1968 
back injury.  Moreover, there is no post-service medical 
evidence of a back problem whatsoever until December 1976, 
more than seven years after discharge.  Therefore, although 
X-ray studies were not taken at discharge, there is also no 
contemporaneous medical evidence documenting any complaints 
of back problems at any time after May 1968, or until 
December 1976.  Finally, as noted previously, and as noted 
below, Dr. Healy's June 2003 statement does not mention the 
veteran's work-related back injury from 1983.  

Similarly, a March 2006 letter from Dr. Healy states that the 
veteran has degenerative changes at multiple levels of the 
lumbosacral spine, which is well documented in prior medical 
records from the 1980s.  Dr. Healy indicated that he reviewed 
the veteran's service treatment records showing low back 
problems in service.  Dr. Healy closed by stating, "He might 
be a good candidate for an epidural and this appears to be 
related to his military service from his documentation."  As 
noted above, this letter does not contain a supporting 
rationale, nor does it indicate that the veteran's work-
related back injury from 1983 was taken into account.  

Finally, a December 1987 private treatment record from Dr. 
Piggott contains hand-written notes stating that the 
veteran's current back disability is a continuation of the 
back injury during military service.  The Board notes that 
the original version of this medical record was received in 
December 1987, and it did not contain any hand-written notes.  
When the record was again submitted in June 2003, it had the 
hand-written notes.  Unfortunately, there is no signature, 
initials, or other indication that these notes were written 
by the physician, and there is no supporting rationale for 
the stated opinion.  Moreover, the handwriting appears 
strikingly similar to the handwriting on a VA Form 1-9 from 
the veteran dated in June 1988.  The Board notes a specific 
similarity between the letters "c" and "n" in both 
documents.

The record also contains a November 2005 VA examination with 
opinion.  The VA examiner had the opportunity to and did 
review the veteran's entire claims folder.  After such 
review, and upon examining the veteran, the examiner 
determined that it is less likely than not that the veteran's 
current back disorder is related to his in-service back 
injury.  The examiner reasoned that the veteran did not 
complain of recurrent low back pain upon discharge, and the 
discharge examination reports a normal spine examination.  
Additionally, the first post-service evidence of back pain 
was not until December 1976, which is nearly eight years 
after discharge.  The examiner stressed that the veteran had 
a physically demanding occupation as a welder after service, 
and he incurred a work-related injury in 1983.  The examiner 
opined that it was more likely that the veteran's 
degenerative disc disease and degenerative joint disease 
began after service through the years as he pursued his 
physically demanding occupation.

The Board places greater weight on the VA medical opinion 
because it is based upon a thorough review of all of the 
medical evidence and it is contains a supporting rationale.  
The Board notes that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

Accordingly, the preponderance of the evidence is against the 
claim, and service connection is not warranted for the 
veteran's low back disorder.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


